DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

In this instance, the abstract recites the legal term “comprises” in the 6th line, as well as the phrase that can be implied “The present invention discloses…” in the 1st line.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
th line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to delete “the” to obtain proper antecedent basis.
Claim 1 recites the limitation "the two adjacent round billet radial press-down devices" in the 13th line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to delete “the” to obtain proper antecedent basis.
With regard to claim 3, the limitation “made of heat-resistant steel roller” is unclear, and it is believed that “roller” should be deleted.
Claim 4 recites the limitation "the forming holes" in the 9th line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to delete “the” to obtain proper antecedent basis.
Claim 4 recites the limitation "the two adjacent round billet radial press-down devices" in the 13th line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to delete “the” to obtain proper antecedent basis.
With regard to claim 6, the limitation “made of heat-resistant steel roller” is unclear, and it is believed that “roller” should be deleted.
With regard to claims 7 and 9, these method claims are generally written in a narrative format, rendering the claims indefinite.  In this instance, it is suggested to write these claims to set forth distinct, active process steps (i.e. with one or more active verbs at the beginning of each process step) to obtain further clarity.
Claim 7 recites the limitation "the beginning" in the 7th line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to 
With regard to claim 7, 8th line, the limitation “and besides” is unclear, and it is believed this limitation should be replaced with “wherein” (or similar term) for further clarity.
Claim 9 recites the limitation "the beginning" in the 7th line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the beginning” with either “a beginning” or “a start” to obtain proper antecedent basis.
With regard to claim 9, 8th line, the limitation “and besides” is unclear, and it is believed this limitation should be replaced with “wherein” (or similar term) for further clarity.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over CN 206839078 U, of which a complete copy of the Chinese document with a machine translation is provided with this Office Action.
Regarding independent claims 1 and 4, CN 206839078 U discloses a round billet continuous casting device for achieving a core part press-down technology (abstract; pages 4-6 of translation under the headings Example 1 and Example 2; and Figures 1-6), in which the continuous casting device comprises the following structural features:
a plurality of round billet radial press-down devices (11) distributed along and outside a press-down interval, capable of performing press-down on one or more billets that include from 0.65 of a solid phase ratio, wherein each press down device comprises either two or three press-down rollers provided along a circumference of a central axis (see Figures 1, 3, 5, and 6);
a forming hole for extruding round billets is formed between these two or three rollers (see Figures 1, 3, 5, and 6); and

With regard to the claimed “round billet(s)” and properties thereof (e.g. 0.65 solid phase ratio), it is noted that a round billet is a product/material worked upon by an apparatus, wherein such product/material does not impart any patentable weight to an apparatus claim.  See MPEP 2115.
CN ‘078 fails to teach a water cutting plate arranged at an outer side of and corresponding in shape to each press-down roller device.
However, CN ‘078 discloses that these press-down roller devices are water working rollers.  Therefore, it would have been obvious to one of ordinary skill in the art to include a water cutting plate at any location with respect to the press-down roller devices, since such a design of the water cutting plate would improve cooling by direct contact with the press-down roller devices, thus improving cooling efficiency onto an outer surface of the round billet.
Regarding claims 2 and 5, CN ‘078 discloses that the total number of the round billet radial press-down devices are either two (in Figures 1 and 3) or three (in Figures 5 and 6).
Regarding claims 3 and 6, CN ‘078 fails to explicitly teach the material of each press-down roller to be heat-resistant steel.  However, it would have been obvious to one of ordinary skill in the art to provide the press-down rollers to be made of a high .

Allowable Subject Matter
Claims 7-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or suggest a method for achieving a core part press-down technology in a continuous casting round billet solidification process (of claims 7 and 9, from which claims 8 and 10 depend, respectively), in which the method includes providing a round billet continuous casting device to carry out the steps of importing parameters of a material, a diameter, and a casting speed of each of the round billets, a crystallizer water amount of a casting machine, and a water amount of a secondary cooling zone, into a finite element analysis software, determining a solid phase ratio at a beginning of press-down through a finite element analysis to obtain a starting position and an ending position of a press-down interval; pressing down the round billets by round billet radial press-down devices along an axial direction of the round billets; spraying cooling water onto an outer surface of each press-down roller to cool each press-down roller; and after cooling of each press-down roller, flowing the cooling water back to an equipment cooling water system of the casting machine along the water cutting plate of each press-down roller.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178.  The examiner can normally be reached on Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        March 10, 2021